Citation Nr: 0212573	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  99-11 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right ankle secondary to the service connected 
left ankle sprain with hypertrophic changes.

2.  Entitlement to service connection for degenerative joint 
disease of both knees secondary to the service connected left 
ankle sprain with hypertrophic changes.

3.  Entitlement to service connection for degenerative joint 
disease of both hips secondary to the service connected left 
ankle sprain with hypertrophic changes.

4.  Entitlement to service connection for degenerative joint 
disease of the back secondary to the service connected left 
ankle sprain with hypertrophic changes.

5. Entitlement to service connection for degenerative joint 
disease of the neck secondary to the service connected left 
ankle sprain with hypertrophic changes.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the Department 
of Veterans Affairs (VA) Houston, Texas, Regional Office 
(RO).  That decision denied service connection for 
degenerative joint disease of the right ankle, both knees, 
both hips, back and neck as secondary to the service 
connected left ankle sprain with hypertrophic changes.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  Degenerative joint disease of the right ankle, both 
knees, and back are reasonably shown to have been caused by 
the veteran's service connected left ankle disability.

3.  There is no medical evidence of record of a current 
diagnosis of degenerative arthritis of the hips.

4.  The evidence does not reasonably show that degenerative 
joint disease of the neck was caused by the veteran's service 
connected left ankle disability.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right ankle is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2001).

2.  Degenerative joint disease of the both knees is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2001).

3. Degenerative joint disease of both hips is not proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.310 (2001).

4.  Degenerative joint disease of the back is proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2001).

5.  Degenerative joint disease the neck is not proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his 
claims and complied with the VA's notification requirements.  
The RO supplied the veteran with the applicable regulations 
in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA treatment records from 1990 to 1996, an 
August 1996 letter from the veteran's VA physician, a January 
1997 VA examination report with a January 1999 addendum, and 
a December 1997 letter from another VA physician.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran sprained 
his left ankle in service.  A December 1990 decision granted 
service connection for residuals of a left ankle sprain with 
hypertrophic changes and assigned an initial noncompensable 
rating.

VA treatment records from 1990 to 1996 indicate that the 
veteran was treated for arthritis of both ankles, both knees, 
the back and the neck.

An August 1996 letter from the veteran's VA physician 
indicated that he had reviewed the veteran's medical records.  
The physician stated that the veteran's degenerative joint 
disease of the right ankle, knees and back "could have been 
caused" by the ankle sprain.  The physician reasoned that 
the left ankle sprain "could have" altered the veteran's 
gait to a degree that would have altered his posture and 
caused him to shift his body weight.

A November 1996 decision by the RO continued the 
noncompensable rating for residuals of a left ankle sprain 
with hypertrophic changes and denied service connection for 
degenerative joint disease of the right ankle, both knees, 
both hips, back and neck as secondary to the service 
connected left ankle disability.

A January 1997 VA examination noted that the examiner 
reviewed the veteran's claims file.  The examiner diagnosed 
the veteran with degenerative joint disease of both ankles, 
both knees and the entire spine, lumbar, thoracic and 
cervical.  The examiner stated that there was no evidence to 
connect the veteran's degenerative joint disease of the right 
ankle, knees and back to the left ankle sprain.  He stated 
that they developed many years after service and there was no 
history with the left ankle to suggest such a connection.  He 
reiterated that he had no reason to think that the veteran's 
arthritis in his other joints was related to his ankle 
arthritis from the old sprain.

In a May 1997 decision the RO denied service connection for 
degenerative joint disease of the right ankle, both knees, 
hips, back and neck and increased the rating for residuals of 
a left ankle sprain with hypertrophic changes 10 ten percent.  
The veteran perfected his appeal with regard to the May 1997 
decision.

A December 1997 letter from the Chief Medical Officer (CMO) 
at the VA clinic where the veteran is treated indicated that 
the veteran had been a patient since 1990.  The CMO stated 
that he had reviewed the veteran's medical records.  He 
stated that, in his opinion, the veteran's degenerative joint 
disease of the right ankle, both knees and back were "more 
likely than not" related to his service connected left ankle 
sprain.  He stated that the left ankle sprain would have 
affected the veteran's gait, altering his posture, and 
causing him to shift his weight.

A January 1999 VA examination addendum, by a second VA 
examiner, indicated that the examiner had reviewed the 
veteran's x-rays and claims file.  The examiner indicated 
that there was no evidence to link the ankle sprain incurred 
in service to the subsequent development of generalized 
widespread arthritis.

III.  Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  Moreover, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Degenerative Joint Disease of the Right Ankle, Both Knees and 
Back

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is in equipoise with regard to 
the claims for service connection for degenerative joint 
disease of the right ankle, both knees and back secondary to 
a service connected left ankle disability.  The reasons 
follow.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
degenerative joint disease of the right ankle, both knees and 
back.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A. 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  As the record 
does not reflect that the veteran possesses a recognized 
degree of medical knowledge, his own assertions as to the 
existence, nature and etiology of his right ankle, knee and 
back complaints are not competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The veteran's VA physician, in an August 1996 letter, 
indicated that the veteran's degenerative joint disease of 
the right ankle, both knees and back "could have been 
caused" by the veteran's service connected left ankle 
disability.  The CMO of the VA outpatient clinic, in a 
December 1997 letter, where the veteran first sought 
treatment in 1990, indicated his opinion that the veteran's 
degenerative joint disease of the right ankle, both knees and 
back was "more likely than not" related to the veteran's 
service connected left ankle disability.  Both physicians 
provided a basis for their opinion and had reviewed the 
veteran's medical records.

A January 1997 VA examination report and a January 1999 
addendum to the VA examination report indicated the 
examiners' opinions that there was no evidence in the claims 
file or medical records to relate the veteran's diagnoses of 
degenerative arthritis in his other joints to his service 
connected left ankle disability.  Cogent reasons and basis 
for the expressed opinions were supplied.  These opinions are 
found to have probative value equal to those previously 
mentioned opinions in favor of the claims.

The Board finds that the evidence is at least in equipoise 
with respect to the veteran's claims.  The record contains 
four competent medical opinions, two favorable and two 
unfavorable, that viewed liberally place the evidence in 
relative equipoise on the question of whether the veteran's 
degenerative joint disease of the right ankle, both knees and 
back were secondary to his service connected left ankle 
disability.  A definite link is not required in order to 
establish service connection and the opinions for and against 
the claim have plausible support and it does not appear 
necessary or appropriate to seek additional opinions or 
development given that those opinions on file are deemed 
competent and are balanced in terms of their evidentiary 
value.  The Board is mindful of the policy considerations in 
38 C.F.R. § 3. 303(a) to be applied in claims for service 
connection and general policy considerations set forth in 
38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 
518, 519-20 (1997).  Accordingly, service connection for 
degenerative joint disease of the right ankle, both knees and 
back, secondary to a service connected left ankle disability, 
is granted.

Degenerative Joint Disease of Both Hips

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a grant of 
service connection for degenerative arthritis of the hips.  
The reasons follow.

In the instant case, there is no competent medical evidence 
that the veteran has a current disability related to both 
hips.  Treatment notes from 1990 to 1996 do not mention 
treatment for degenerative joint disease of the hips.  The 
June 1997 VA examiner does not refer to a diagnosis related 
to the veteran's hips.  Both letters from VA physicians, 
dated August 1996 and December 1997, refer to the veteran's 
ankles, knees, and back.  They do not refer to degenerative 
joint disease of the hips.  In the absence of a current 
disability, as defined by governing law, the claims must be 
denied.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (A claim 
for service-connection for a disability must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  Absent proof of a present disability 
there can be no valid claim).

Although the veteran is competent to report his symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu, supra.  The evidence 
does not reflect that the veteran currently possesses a 
recognized degree of medical knowledge that would render his 
opinions on medical diagnoses or causation competent.  The 
Court held in Grottveit v. Brown, that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.

In this, and in other cases which involve the issue of 
medical diagnosis/causation, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The probative medical evidence of record, that 
is, the VA examination reports pertinent to the post-service 
period, letters from VA physicians, and VA treatment records, 
does not demonstrate current disability.  Therefore, for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence of record is against the 
claim for service connection for degenerative joint disease 
of the hips secondary to a service connected left ankle 
disability.

Degenerative Joint Disease of the Neck

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for degenerative 
joint disease of the neck as being secondary to a service 
connected left ankle disability.

The Board finds that it is clear from the evidence on file 
that the veteran has a competent medical diagnosis of 
degenerative joint disease of the neck.  See Gilpin, supra; 
Rabideau, supra.

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit, supra.  As the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his own assertions as to the existence, nature and etiology 
of his neck complaints are not competent.  Espiritu, supra.

The Board notes that the two medical opinions favorable to 
the veteran, the August 1996 and December 1997 letters, do 
not mention degenerative arthritis of the neck.  Those 
opinions specifically attribute the veteran's degenerative 
joint disease of the ankles, knees and back to his left ankle 
sprain, but are silent regarding the origins of any neck 
disability.  The only other medical evidence of record 
regarding a nexus between the veteran's degenerative joint 
disease of the neck and his service connected left ankle 
disability is the January 1997 VA examination report and the 
January 1999 VA examination report addendum.  Both these 
opinions state explicitly that there is no evidence linking 
the veteran's widespread degenerative joint disease to his 
service connected left ankle disability. Thus there is no 
competent medical evidence of record of a link between a 
diagnosis of degenerative arthritis of the neck and the 
veteran's service connected left ankle disability.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001).  In this case, there is no competent evidence that a 
diagnosis of degenerative arthritis of the neck is be 
etiologically related to the veteran's service connected left 
ankle disability.  As such, a preponderance of evidence is 
against the claim and the appeal is denied.


ORDER

Service connection for degenerative joint disease of the 
right ankle, secondary to a service connected left ankle 
disability, is granted.

Service connection for degenerative joint disease of both 
knees, secondary to a service connected left ankle 
disability, is granted.

Service connection for degenerative joint disease of the 
hips, secondary to a service connected left ankle disability, 
is denied.

Service connection for degenerative joint disease of the 
back, secondary to a service connected left ankle disability, 
is granted.

Service connection for degenerative joint disease of the 
neck, secondary to a service connected left ankle disability, 
is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

